


Exhibit No. 10(b)

 

Constellation Energy

Group, Inc.

Benefits Restoration Plan

 

Amended and Restated Effective

June 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purpose and Nature of the Plan

1

 

 

 

2.

Definitions

1

 

 

 

3.

Plan Administration

2

 

 

 

4.

Eligibility

2

 

 

 

5.

Computation of Restoration Benefits

2

 

 

 

6.

For Benefits Earned and Vested Prior to January 1, 2005

3

 

 

 

7.

For Benefits Earned and Vested On or After January 1, 2005

6

 

 

 

8.

Compliance with Section 409A of the Code

10

 

 

 

9.

Miscellaneous

11

 

 

Appendix A

 

 

 

Appendix B

 

 

 

Appendix C

 

 

--------------------------------------------------------------------------------


 

1.                                       Purpose and Nature of the Plan.
Constellation Energy Group, Inc. (the “Company”) established the Constellation
Energy Group, Inc. Benefits Restoration Plan (the “Plan”) and maintains the Plan
as an unfunded retirement plan for employees of the Company and its subsidiaries
whose benefits under the Pension Plan of Constellation Energy Group, Inc. are
affected by Internal Revenue Code Limitations. The Plan is divided into sections
that separately address benefits earned and vested on or after January 1, 2005,
which are subject to Internal Revenue Code section 409A, and benefits earned and
vested before January 1, 2005, which are “grandfathered” under Internal Revenue
Code section 409A.

 

2.                                       Definitions. All words beginning with
an initial capital letter and not otherwise defined herein shall have the
meaning set forth in the Pension Plan. All singular terms defined in this Plan
will include the plural and vice versa. As used herein, the following terms will
have the meaning specified below:

 

“Chairman” means the Chairman of the Board of Directors of Constellation Energy
Group.

 

“Committee” means the Compensation Committee of the Board of Directors of
Constellation Energy Group.

 

“Constellation Energy Group” means Constellation Energy Group, Inc., a Maryland
corporation, or its successor.

 

“Internal Revenue Code Limitations” means the limitations under Sections 415
and/or 401(a)(17) of the Internal Revenue Code.

 

“Key Employee” means an employee listed each year by Constellation Energy Group
on the Key Employee list as required by Treasury Regulation 1.409A-1(i), which
shall generally be comprised of officers, and shall include but not be limited
to: the 50 most highly paid officers having annual compensation greater than
$130,000 (as adjusted from time to time); 5% owners; and 1% owners having annual
compensation from Constellation Energy Group greater than $150,000 (as adjusted
from time to time). Key Employees shall be identified as of December 31 of each
year, and the List shall take effect on April 1 of the year following.

 

“Pension Plan” means the Pension Plan of Constellation Energy Group, Inc. as may
be amended from time to time, or any successor plan.

 

1

--------------------------------------------------------------------------------


 

“Plan” means the Constellation Energy Group, Inc. Benefits Restoration Plan.

 

“Plan Administrator” means, as set forth in Section 3, the senior human
resources executive of Constellation Energy Group.

 

“Severance from Service Date” means: (i) for benefits earned and vested prior to
January 1, 2005, the same as set forth in the Pension Plan; (ii) for benefits
earned and vested on or after January 1, 2005, the date that the employee dies,
retires, or otherwise has a termination of employment such that it is reasonably
anticipated that the employee will perform no additional services, or the level
of bona fide services performed would permanently decrease to no more than 20
percent of the average level of bona fide services performed in the immediately
preceding 36-month period.

 

3.                                       Plan Administration. The senior human
resources executive of Constellation Energy Group is the Plan Administrator and
has sole authority (except as specified otherwise herein) to interpret the Plan
and, in general, to make all other determinations advisable for the
administration of the Plan to achieve its stated objective. Appeals of written
decisions by the Plan Administrator may be made to the Chairman. Decisions by
the Chairman shall be final and not subject to further appeal. The Plan
Administrator shall have the power to delegate all or any part of his/her duties
to one or more designees, and to withdraw such authority, by written
designation.

 

4.                                       Eligibility. Each employee of
Constellation Energy Group or its subsidiaries whose Pension Plan benefits are
reduced because of Internal Revenue Code Limitations, is a participant;
provided, however that any such employee entitled to benefits payout under a
plan listed in Appendix A is not a participant in this Plan; and provided
further that employees or classifications of employees, designated by the
Chairman (or if required by Constellation Energy Group’s corporate charter or
by-laws, designated by the Committee), and reflected in Appendix B are also not
participants in this Plan.

 

5.                                       Computation of Restoration Benefits. A
participant’s (or if applicable, Surviving Spouse’s or Alternate Beneficiary’s)

 

2

--------------------------------------------------------------------------------


 

benefits under this Plan will be calculated as set forth below:

 

(a)                            Compute without regard to Internal Revenue Code
Limitations, but subject to any compensation limitations established by the
Chairman (or if required by Constellation Energy Group’s corporate charter or
by-laws, the Committee), shown in Appendix C, the participant’s Gross Pension
under the Pension Plan based on the participant’s Severance from Service Date
and assuming that benefit payments commence on the first of the month following
the Severance From Service Date; provided, however, that if the participant is
not eligible to have payments start under the Pension Plan as of such date,
benefit payments will be assumed to commence on the participant’s Normal
Retirement Date in the form of a single life annuity; and

 

Subtract from the above amount the participant’s Gross Pension amount under the
Pension Plan using the same Benefit Commencement Date.

 

(b)                                 Or, if a participant dies before his/her
Benefits Commencement Date, compute without regard to Internal Revenue Code
Limitations but subject to any compensation limitations established by the
Chairman (or if required by Constellation Energy Group’s corporate charter or
by-laws, the Committee), shown in Appendix C, the participant’s Surviving
Spouse’s or Alternate Beneficiary’s benefit under the Pension Plan based on
payments commencing on the first of the month following the participant’s date
of death; and

 

Subtract from the above amount the amount payable to the Surviving Spouse or
Alternate Beneficiary under the Pension Plan based on payments commencing on the
first of the month following the participant’s date of death.

 

6.             For Benefits Earned and Vested Prior to January 1, 2005

 

(a)           Form of payout of benefits - generally. For a participant, the
payout under this Plan will be a bi-weekly payment, unless the participant makes
a valid election to receive his/her payout in the form of a lump sum; however,
if the present value of the participant’s Plan payout is under $50,000, it will
be

 

3

--------------------------------------------------------------------------------


 

paid automatically in the form of a lump sum. For this purpose, the present
value of the Plan payout will be the amount that would be payable to a
participant under paragraph (c) if he or she elected to receive a lump sum.

 

A participant may elect to receive his/her payout in the form of a lump sum by
submitting to the Plan Administrator a signed election form. The form must be
received by the Plan Administrator before the beginning of the calendar year
during which the participant’s Severance From Service Date occurs. The election
to receive a payout in the form of a lump sum may be revoked at any time before
the beginning of the calendar year during which the participant’s Severance From
Service Date occurs, by submitting to the Plan Administrator a new signed
election form.

 

(b)                                 Amount and timing of participant bi-weekly
benefits payout. A participant entitled to bi-weekly benefits payouts will
receive bi-weekly payments based on the amount determined under Section 5;
provided, however, that such amounts shall be reduced as applicable in
accordance with the terms of the Pension Plan for (i) early receipt and (ii) if
the participant elects to receive such payments in the form of a joint and
survivor annuity, the cost of such annuity. Payments under this paragraph
(b) shall commence effective with the first day of the month following the
participant’s Severance From Service Date. If such participant receives (or
would have received but for the Internal Revenue Code limitations) cost of
living adjustment(s) under the Pension Plan, the bi-weekly payments hereunder
will be automatically increased based on the percentage of, and at the same time
as, such adjustment(s).

 

Bi-weekly payments to the participant hereunder shall permanently cease upon the
death of the participant, effective with the bi-weekly payment for the period
following the month of the participant’s death.

 

(c)                                  Amount and timing of participant lump sum
benefits payout. A participant entitled to a lump sum benefit payout will
receive a lump sum payment based on the same assumptions and procedures that are
used for determining lump sums in the Pension Plan. Such lump

 

4

--------------------------------------------------------------------------------


 

sum payment shall be paid to the participant within 60 days after the
participant’s Severance From Service Date.

 

(d)                                 Amount and timing of Surviving Spouse or
Alternate Beneficiary payout.

 

i.                                          Before Benefit Commencement Date: A
Surviving Spouse or Alternate Beneficiary who is entitled to a Preretirement
Survivor Annuity or a Preretirement Survivor Benefit under the Pension Plan
shall receive a benefit payment under this Plan in the form of a lump sum equal
to an amount determined under Section 5 and payable within 60 days after the
participant’s death.

 

ii.                                       After Benefit Commencement Date: A
participant who is entitled to begin receipt of bi-weekly benefits payments
under paragraph (b) of this Section may elect to provide a survivor benefit to
his/her Surviving Spouse or Alternate Beneficiary (whichever is applicable) in
the form of a joint and survivor annuity, the calculation of which is set forth
in the Pension Plan. Payments to either a Surviving Spouse or an Alternate
Beneficiary under this Plan shall begin the first day of the month following the
participant’s death. If the named Surviving Spouse or Alternate Beneficiary
predeceases the participant, no survivor benefits are payable upon the
participant’s death.

 

If a participant elects survivor coverage for the bi-weekly benefit payments
under this Plan, the participant must provide all appropriate survivor benefit
information in the timing and manner established by the Plan Administrator,
before commencing benefit payments under paragraph (b) of this Section.

 

(e)                                  Death of participant entitled to lump sum
payout. In the event of the death of a participant after his/her Severance From
Service Date and before the participant receives the lump sum payment under
paragraph (c), such lump sum payment shall be made to the participant’s
Alternate Beneficiary; and if there is no Alternate Beneficiary, payment shall
be made to the Surviving Spouse; and if there is no Surviving Spouse, payment

 

5

--------------------------------------------------------------------------------

 

shall be made to the participant’s beneficiary under the employer’s employee
life insurance plan; and if there is no beneficiary under the employer’s
employee life insurance plan, payment shall be made to the participant’s
estate.  In the event of the death of a Surviving Spouse or Alternate
Beneficiary after the participant’s death and before the Surviving Spouse or
Alternate Beneficiary receives the lump sum payment under paragraph (d), such
lump sum payment shall be made to the estate of the Surviving Spouse or
Alternate Beneficiary (whichever is applicable.)   The lump sum payment shall be
the same amount and made at the same time as set forth in paragraphs (c) and
(d).

 

(f)                                    Source of Payments. All payments under
this Plan shall be made from the general corporate assets of Constellation
Energy Group.

 

7.                                       For Benefits Earned and Vested On or
After January 1, 2005

 

(a)                             Form of payout of benefits - generally.

 

i.                                          For a participant who first became
eligible to participate prior to 2010:  The payout under this Plan will be a
bi-weekly payment, unless the participant makes a valid election to receive
his/her payout in the form of a lump sum.  Notwithstanding the foregoing, if
upon the occurrence of a Separation from Service the present value of the
participant’s Plan payout is less than $50,000, it will be paid automatically in
the form of a lump sum.  For this purpose, the present value of the Plan payout
will be the amount that would be payable to a participant under paragraph
(d)(ii) of this Section if he or she elected to receive a lump sum.

 

Participants who do not elect a lump sum may elect a joint and survivor form of
annuity at any time prior to the Benefit Commencement Date.  Such joint and
survivor annuity shall be actuarially equivalent to the participant’s single
life annuity.  The cost of a joint and survivor benefit shall be borne by the
participant.

 

ii.                                       For participants who first became
eligible to participate in 2010 or thereafter:  The payout

 

6

--------------------------------------------------------------------------------


 

under this plan will be a lump sum, unless the participant makes a valid
election to receive his/her payout in the form of a bi-weekly payment. 
Notwithstanding the foregoing, if upon the occurrence of a Separation from
Service the present value of the participant’s Plan payout is less than
$100,000, it will be paid automatically in the form of a lump sum.  For this
purpose, the present value of the Plan payout will be the amount that would be
payable to a participant under paragraph (d)(ii) of this Section if he or she
elected to receive a lump sum.

 

Participants who do elect a biweekly payment may elect a joint and survivor form
of annuity at any time prior to the Benefit Commencement Date.  Such joint and
survivor annuity shall be actuarially equivalent to the participant’s single
life annuity.  The cost of a joint and survivor benefit shall be borne by the
participant.

 

(b)                                 Initial election of form of payment.

 

i.                                          For participants who first become
eligible to participate prior to 2010: A participant may make an initial
election to receive his or her payout in the form of a lump sum in the form and
manner established by the Plan Administrator from time to time, but such initial
election shall be made no later than 30 days after the first day of the
participant’s taxable year immediately following the first year the participant
accrues a benefit under the Plan.

 

ii.                                       For participants who first become
eligible to participate in 2010 or thereafter:  A participant may make an
initial election to receive his or her payout in the form of a bi-weekly payment
in the form and manner established by the Plan Administrator from time to time,
but such initial election shall be made no later than 30 days after the first
day of the participant’s taxable year immediately following the first year the
participant accrues a benefit under the Plan.

 

(c)                                  Subsequent elections of form of payment.  A
participant may revoke his or her form of payment election at any

 

7

--------------------------------------------------------------------------------


 

time in the form and manner established by the Plan Administrator from time to
time, but such revocation shall take effect no earlier than 12 months from the
date the revocation is received by the Plan Administrator, and will delay the
benefit commencement date five years from the date such payment would otherwise
have been paid.

 

(d)                                 Amount and timing of participant benefits
payout.

 

i.                                          Bi-weekly Payments. A participant
entitled to bi-weekly benefits payouts will receive bi-weekly payments based on
the amount determined under Section 5; provided, however, that such amounts
shall be reduced as applicable in accordance with the terms of the Pension Plan
for (A) early receipt, and (B) if the participant elects as set forth in
paragraph (a) to receive such payments in the form of a joint and survivor
annuity, the cost of such annuity. Payments under this paragraph (i) shall
commence effective with the first day of the month following the participant’s
Severance From Service Date.  If such participant receives (or would have
received but for the Internal Revenue Code limitations) cost of living
adjustment(s) under the Pension Plan, the bi-weekly payments hereunder will be
automatically increased based on the percentage of, and at the same time as,
such adjustment(s).

 

Bi-weekly payments to the participant hereunder shall permanently cease upon the
death of the participant, effective with the bi-weekly payment for the period
following the month of the participant’s death.

 

ii.                                       Lump sum payments.  A participant
entitled to a lump sum benefit payout will receive a lump sum payment based on
the same assumptions and procedures that are used for determining lump sums in
the Pension Plan. Such lump sum payment shall be made within 60 days after the
participant’s Severance From Service Date, and shall be paid to the participant.

 

iii.                                    Six-month delay for Key Employees.
Notwithstanding the foregoing, a participant who is also a Key

 

8

--------------------------------------------------------------------------------


 

Employee shall receive no benefit payments under this Section 7 before the date
that is six months after the participant’s Severance From Service Date.

 

(e)                                  Amount and timing of Surviving Spouse or
Alternate Beneficiary payout.

 

i.                                          Before Benefit Commencement Date:  A
Surviving Spouse or Alternate Beneficiary who is entitled to a Preretirement
Survivor Annuity or a Preretirement Survivor Benefit under the Pension Plan
shall receive a benefit payment under this Plan in the form of a lump sum equal
to an amount determined under Section 5 and payable within 60 days after the
participant’s death.

 

ii.                                       After Benefit Commencement Date:

 

A.                                   For participants who first become eligible
to participate prior to 2010: A participant who is entitled to begin receipt of
bi-weekly benefits payments under paragraph (d) of this Section 7, may elect to
provide a survivor benefit to his/her Surviving Spouse or Alternate Beneficiary
(whichever is applicable) in the form of a joint and survivor annuity, the
calculation of which is set forth in the Pension Plan, at any time prior to
Benefit Commencement Date.  Payments to either a Surviving Spouse or an
Alternate Beneficiary under this Plan shall begin the first day of the month
following the participant’s death. If the named Surviving Spouse or Alternate
Beneficiary predeceases the participant, no survivor benefits are payable upon
the participant’s death.

 

If a participant elects survivor coverage for the bi-weekly benefit payments
under this Plan, the participant must provide all appropriate survivor benefit
information in the timing and manner established by the Plan Administrator,
before commencing benefit payments under paragraph (d)(ii) of this Section.

 

9

--------------------------------------------------------------------------------


 

B.                                     For participants who first become
eligible to participate in 2010 or thereafter:  If a participant who elected to
receive bi-weekly benefit payments also elects a survivor benefit pursuant to
election procedure set forth in paragraph (a) of this Section 7, the calculation
of which is set forth in the Pension Plan, then the Surviving Spouse or
Alternate Beneficiary shall receive a benefit payment under this Plan in the
form of a lump sum equal to the present value of that survivor benefit,
calculated using the interest rate in effect at the time of death and payable
within 60 days after the participant’s death.

 

(f)                                    Death of participant entitled to lump sum
payout.  In the event of the death of a participant after his/her Severance From
Service Date and before the participant receives the lump sum payment under
paragraph (d)(ii), such lump sum payment shall be made to the participant’s
Alternate Beneficiary; and if there is no Alternate Beneficiary, payment shall
be made to the Surviving Spouse; and if there is no Surviving Spouse, payment
shall be made to the participant’s beneficiary under the employer’s employee
life insurance plan; and if there is no beneficiary under the employer’s
employee life insurance plan, payment shall be made to the participant’s
estate.  In the event of the death of a Surviving Spouse or Alternate
Beneficiary after the participant’s death and before the Surviving Spouse or
Alternate Beneficiary receives the lump sum payment under paragraph (e), such
lump sum payment shall be made to the estate of the Surviving Spouse or
Alternate Beneficiary (whichever is applicable.)   The lump sum payment shall be
the same amount and made at the same time as set forth in paragraphs (d) and
(e), except that there shall be no six-month delay for payments relating to the
benefits of Key Employees.

 

(g)           Source of Payments. All payments under this Plan shall be made
from the general corporate assets of Constellation Energy Group.

 

8.                                       Compliance with Section 409A of the
Code.  This Plan is intended to comply and shall be administered in a manner
that is intended to comply with section 409A of the Code and

 

10

--------------------------------------------------------------------------------


 

shall be construed and interpreted in accordance with such intent.  To the
extent that a payment is subject to section 409A of the Code, it shall be paid
in a manner that will comply with section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto.  Any
provision of this Plan that would cause an Award, issuance and/or payment to
fail to satisfy section 409A of the Code shall have no force and effect until
amended to comply with Code section 409A (which amendment may be retroactive to
the extent permitted by applicable law).

 

9.                                       Miscellaneous.  None of the benefits
provided under this Plan shall be subject to alienation or assignment by any
participant or beneficiary nor shall any of them be subject to attachment or
garnishment or other legal process except (i) to the extent specially mandated
and directed by applicable State or Federal law; or (ii) as requested by the
participant or beneficiary to satisfy income tax withholding or liability.

 

This Plan may be amended from time to time, or suspended or terminated at any
time, provided, however, that no amendment or termination shall impair the
rights of any participant or beneficiary entitled to receive current or future
payment hereunder at the time of such action.  All amendments to this Plan which
would increase or decrease the compensation of any Officer of Constellation
Energy Group, either directly or indirectly, must be approved by the Committee. 
All other permissible amendments may be made at the written direction of the
Plan Administrator.

 

Participation in this Plan shall not constitute a contract of employment between
Constellation Energy Group or a subsidiary of Constellation Energy Group and any
person and shall not be deemed to be consideration for, or a condition of,
continued employment of any person.

 

The Plan is intended to be unfunded for purposes of Title I of the Employee
Retirement Income Security Act of 1974.  To the extent that any person acquires
a right to receive payments from Constellation Energy Group under this Plan,
such rights shall be no greater than the right of any unsecured general creditor
of Constellation Energy Group.

 

11

--------------------------------------------------------------------------------


 

In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the “New
Company”), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

 

This Plan shall be governed in all respects by Maryland law, without respect to
any conflicts of laws principles.

 

12

--------------------------------------------------------------------------------


 

APPENDIX A

 

Participants entitled to a benefit payout under the following Constellation
Energy Group plans are not participants in this Plan:

 

1.               Senior Executive Supplemental Plan

2.               Supplemental Pension Plan

 

APPENDIX B

 

Pursuant to Section 4 of the Plan, the following employees or classification of
employees are ineligible to participate in this Plan:

 

None

 

APPENDIX C

 

Pursuant to Section 5(a) of the Plan, compensation used to calculate benefits
under this Plan is limited as follows:

 

For participants employed by Constellation Energy Commodities Group to perform
functions such as marketing, trading or strategizing, as designated annually by
CEG Human Resources, the bonus and incentive portion of a participant’s Final
Average Pay or Average Annual Pay will be limited to a maximum of $200,000 per
calendar year.

 

--------------------------------------------------------------------------------
